Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT LETTER

This AMENDMENT NO. 2 TO EMPLOYMENT LETTER (this “Second Amendment”) is made this
5th day of March, 2015 between EMERSON RADIO CORP. (the “Company”) and ANDREW L.
DAVIS (the “Officer”), with a current mailing address of 152 Wellington Road,
Garden City, New York 11530.

WITNESSETH THAT:

WHEREAS, the Company and the Officer entered into an Employment Letter dated
July 6, 2007 and effective as of August 1, 2007 (the “Original Employment
Agreement”), as amended pursuant to Amendment No. 1 to Employment Letter between
the Company and the Officer dated September 10, 2010 and effective as of
September 3, 2010 (the “First Amendment;” the Original Employment Agreement, as
amended by the First Amendment, the “Employment Agreement”); and

WHEREAS, the Company and the Officer desire to memorialize the Company’s
agreement to: (a) increase the Officer’s base salary, retroactive to January 1,
2015; and (b) subject to the terms and conditions set forth in this Second
Amendment, (i) pay to the Officer a Retention Bonus and (ii) provide the Officer
with Severance Payments following a Qualifying Termination.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Officer hereby agree as
follows:

1. Certain Definitions: Capitalized terms used in this Second Amendment, but not
otherwise defined herein, shall have the meaning set forth below in this Section
1:

(a) “Cause” shall have the meaning set forth in paragraph 4(c) of the Employment
Agreement; provided, however, for purposes of both the Employment Agreement and
this Second Amendment, no act or failure to act, on the part of the Officer,
shall constitute “Cause” unless it is done, or omitted to be done, by the
Officer in bad faith or without the Officer’s reasonable belief that his action
or omission was (i) in the best interest of the Company, (ii) necessary to
preserve the Company’s or the Employee’s own reputation (e.g., the Employee
refuses to comply with a directive that he reasonably believes is unethical or
immoral) and/or (iii) required to comply with applicable laws, rule or
regulations.

(b) “Disability” shall have the meaning set forth in the Employment Agreement.

(c) “Good Reason” means the occurrence of any of the following events, in each
case, without the Officer’s consent: (i) a reduction in the Officer’s Base
Salary (as defined below); (ii) a material diminution in the Officer’s position
(other than temporarily due to illness or injury or as required by applicable
law); (iii) a material breach of the Company’s payment obligations to the
Officer; or (iv) the Officer is directed by the Company to engage in conduct



--------------------------------------------------------------------------------

that he reasonably believes is unlawful, unethical or immoral. “Good Reason”
shall not be deemed to exist, however, unless (A) the Officer shall have given
written notice to the Company specifying in reasonable detail the circumstance
or condition that the Officer alleges constitutes “Good Reason” within thirty
(30) days after the Officer first obtains knowledge (or should reasonably have
obtained knowledge) of the first occurrence of such circumstance or condition
and the Company shall have failed to cure any such circumstance or condition
within thirty (30) days of receipt of such written notice, and (B) the Officer
actually terminates employment within ninety (90) days after the Officer first
obtains knowledge (or should reasonably have obtained knowledge) of the initial
occurrence of the circumstance or condition. If the Officer fails to provide
this notice and cure period prior to the Officer’s resignation, or the Officer
resigns more than ninety (90) days after the Officer first obtains knowledge (or
should reasonably have obtained knowledge) of the initial existence of the
circumstance or condition, the Officer’s resignation will not be deemed to be
for “Good Reason and any claim of such circumstance or condition as “Good
Reason” shall be deemed irrevocably waived by the Officer.

(d) “Qualifying Termination” means a Without Cause Termination or a resignation
by the Officer for Good Reason.

(e) “Release Agreement” means a separation and general release agreement (in a
customary form as is determined to be reasonably necessary by the Company in its
good faith and reasonable discretion), pursuant to which the Officer fully and
irrevocably releases and discharges the Company, its affiliates and each of
their respective officers, directors, shareholders, partners, managers, members,
agents, employees and other related parties, from any claims and causes of
action of any kind whatsoever, including, but not limited to, claims and causes
of actions arising out of the Officer’s employment or termination of employment,
but excluding claims and causes of action arising solely out of the obligations
of the Company to provide any unpaid installments of the Retention Bonus and the
Severance Payments, in each case, after a Qualifying Termination pursuant to the
express provisions of Sections 3 and 4 of this Second Amendment.

(f) “Without Cause Termination” means the involuntary termination of the
Officer’s employment by the Company (or its successor) other than for (i) Cause,
or (ii) due to the Officer’s death or Disability.

2. Base Salary. Effective January 1, 2015, the Officer’s base salary (“Base
Salary”) shall be increased from $317,625.00 on an annualized basis to
$333,506.25 on an annualized basis.

3. Retention Bonus. Subject to the terms and conditions of this Section 3, the
Company will pay to the Officer a retention bonus (the “Retention Bonus”) in the
aggregate amount of $166,753.00 (less applicable withholdings and deductions).
The Retention Bonus shall be payable in three (3) installments as follows:
(a) $41,688.25 (less applicable withholdings and deductions) on March 31, 2015;
(b) $41,688.25 (less applicable withholdings and deductions) on June 30, 2015;
and (c) $83,376.50 (less applicable withholdings and deductions) on August 31,
2015, subject, in each case, to the Officer either (i) continuing to be employed



--------------------------------------------------------------------------------

with the Company on the applicable Retention Bonus installment payment date or
(ii) having incurred a Qualifying Termination prior to the applicable Retention
Bonus installment payment date. For the avoidance of doubt, except in the case
of a Qualifying Termination, if the termination of the Officer’s employment with
the Company or the Officer’s resignation from his employment with the Company
occurs prior to the date that an installment of the Retention Bonus is payable,
then the Officer shall not be entitled to any such unpaid installments.

4. Severance Payments. In the event of a Qualifying Termination and subject to
the conditions set forth in Section 5 below, the Officer shall be entitled to
continuation of his Base Salary (at the rate in effect on the last day of the
Executive’s employment due to a Qualifying Termination (the “Termination Date”),
or, if applicable, the Officer’s base salary rate in effect immediately prior to
any Base Salary reduction that gave rise to a termination by the Officer for
Good Reason) for a period of six (6) months following the Termination Date (the
“Severance Payments). The Severance Payments (less applicable withholdings and
deductions) shall, subject to the terms of Section 6 below, be payable in
installments in accordance with the Company’s customary payroll practices and
procedures, commencing on the first regular payroll date of the Company that
occurs after the date the Release Agreement becomes effective and is no longer
subject to revocation; provided, however, the first payment shall include the
cumulative amount of payments that would have been paid to the Officer during
the period of time between the Termination Date and the date such Severance
Payments commence had such payments commenced immediately following the
Termination Date.

It is understood and agreed that the Severance Payments are in in lieu of (and
not in addition to) any obligation of the Company to provide the Officer with
advance notice of termination and, accordingly, the second, third and fourth
sentences of Section 1 of the Original Employment Agreement are hereby deleted
and replaced with the following:

“After expiration of the Term, this Agreement may be terminated by the Company
at any time upon written notice to the Officer of its intent to terminate the
Agreement. After expiration of the Term, and prior to the effective date of the
termination of the Officer’s employment (all such periods after the expiration
of the Term shall be referred to hereinafter, individually and collectively, as
the “Term Extension”), this Agreement shall remain in full force and effect. You
shall have the right to terminate this Agreement at any time upon written notice
to the Company”

It is further understood and agreed that the Severance Payments are in lieu of
(and not in addition to) any severance or similar payments/benefits pursuant to
any Company severance or similar plan/policy in place from time to time.

5. Release Agreement. Payment of the Severance Payments set forth in Section 4
above are expressly contingent upon the Officer executing the Release Agreement
within 21-days (or 45-days in the case of a group termination) following the
Officer’s receipt of the Release Agreement and not revoking the Release
Agreement within the 7-day time period that will be set forth therein. The
Release Agreement will be provided to the Officer within 10 days following the
Termination Date.



--------------------------------------------------------------------------------

6. Section 409A. All payments under this Second Amendment are intended to comply
with, or be exempt from the requirements of, Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”). As used in this Section 6,
“Code” means the Internal Revenue Code of 1986, as amended. To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Second Amendment to conform with any or all relevant provisions
regarding compensation and/or benefits so that such compensation and benefits
are exempt from the provisions of 409A and/or otherwise comply with such
provisions so as to avoid the tax consequences set forth in Section 409A and to
assure that no payment or benefit shall be subject to an “additional tax” under
Section 409A. To the extent that any provision in this Second Amendment is
ambiguous as to its compliance with Section 409A, or to the extent any provision
in this Second Amendment must be modified to comply with Section 409A, such
provision shall be read in such a manner so that no payment due to the Officer
shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code. If necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to “specified
employees,” any payment on account of the Officer’s separation from service that
would otherwise be due hereunder within six (6) months after such separation
shall be delayed until the first business day of the seventh month following the
last day of the Officer’s employment with the Company. In no event may the
Officer, directly or indirectly, designate the calendar year of payment.
Accordingly, notwithstanding anything set forth in Section 4 above to the
contrary, if the 21-day (or, in the case of a group termination, 45-day) period
in which the Officer has to execute and deliver the Release Agreement covers
more than one calendar year, the Severance Payments pursuant to Section 4 above
will commence in the second calendar year (on the first regular pay date of such
calendar year following the date that the Release Agreement becomes effective
and is no longer subject to revocation, unless such later date is required by
this Section 6 above), regardless of whether the Officer executes and delivers
the Release Agreement in the first or second calendar year encompassed in such
21-day (or 45-day) period. Further, notwithstanding anything contained herein to
the contrary, the Officer shall not be considered to have terminated employment
with the Company for purposes of Section 4 above unless the Officer would be
considered to have incurred a “termination of employment” from the Company
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Officer by Section 409A or damages for
failing to comply with Section 409A.

7. Miscellaneous.

(a) Except as specifically modified by this Second Amendment, all terms of the
Employment Agreement shall remain unmodified and in full force and effect.

(b) Nothing in this Second Amendment shall alter, subject to the terms and
conditions included within the Employment Agreement and this Second Amendment,
(i) the Company’s right to terminate the Officer’s employment at any time for
any reason or no reason upon written notice to the Officer; or (ii) the
Officer’s right to resign from his employment for any reason or no reason upon
written notice to the Company.

(c) This Second Amendment shall be governed by the laws of the State of New
Jersey.



--------------------------------------------------------------------------------

[Signatures appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date first above written.

 

EMERSON RADIO CORP. By:

/s/ John Batchelor

Name: John Batchelor Title: Chairman of the Board

/s/ Andrew L. Davis

Andrew L. Davis